Title: To George Washington from Brigadier General James Mitchell Varnum, 19 November 1777
From: Varnum, James Mitchell
To: Washington, George



Haddonfield [N.J.] Novr 19th 5 P.M. 1777.

This Morning my flying Camp was removed from Woodberry, to this Place, as a more fit Situation for benefiting Red Bank. One principal Inducement was a Concurrance of Reports that the Enemy from Philadelphia were to form a Junction with those from Billings port. In w’ch Case we have a proper position for attacking the Party first mentioned, & thereby facilitate the Retreat of the Garrison over Timber Creek, w’ch, otherwise would be impracticable. My Pickets have just informed me from Manto Creek Bridge, Santon, that the Enemy moved, three Hours since, with about one Thousand towards that Bridge, but as it was taken up, which they could not fail knowing, I imagine their principal 

Manœuvre was filing off from their Rear to their Right, in Order to cross five Miles above, where the Creek is easily fordible. Should this be the Case, I fear the Garrison must Retreat in the Morning. However, I am this Moment going to Red Bank, & its Vicinity to satisfy myself more fully, & consult with Colo. Greene: I am so fully of Opinion that they will bend their whole Force to get full Possession of the Jersey shore, rather than I shall recommend holding the Post longer than otherwise, thinking that you will contend with them here, in great force, rather than suffer their Points to be carried. Nevertheless, not knowing what your Result may be, I shall not suffer the Garrison to be sacrificed upon Conjecture, but continue them as Long as I can cover them.
That most of the Troops have left Philadelphia, appears, in Corroberation of your Excellencys Intelligence, by daily Deserters who come to me I have no Doubt of it, and am fully of your Opinion respecting their Intentions. I have Accounts from Billingsport, by Deserters, two of whome came to me last Night, of the sixty third Regiment, that their Force consists of three British Regiments from New York, fifty five Rank & File in a Company. I am induced to believe the Calculation true in part, as all the recruits from England have joined in New York. Some Companies of Guards, three and an half Hessian Battalions, Two Green Coats, & Preston’s Regiment of Horse. These in Addition to those before there. I have nothing more to add, but that I am sincerely, your Excellency’s most obd. Servt

J. M. Varnum


By Major Ward, I now have your favor of this Day: am much obliged for the Reinforcment proposed; but can not think much of the Militia of this part of Jersey. A Regt from the Eastern part has left us to Day, but another, larger, came to us.

